Citation Nr: 1243355	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right thigh disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for residuals of a neck injury.

6.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Columbia, South Carolina.  In July 2010, the Veteran appeared at a hearing held at the RO before the undersigned.  A transcript has been associated with the claims file.  The Board remanded these issues for additional development in September 2011.  

While this case was on remand, service connection was granted for hearing loss and tinnitus in a September 2012 rating decision.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Veteran has not disagreed with disability ratings or effective dates assigned.  The issues are no longer in appellate status.

Following the most recent (November 2012) Supplemental Statement of the Case, the Veteran submitted additional relevant evidence in conjunction with his appeal.  He also indicated in a signed form that he had no other information or evidence to submit and that he wanted his case to be returned "to the Board of Veterans' Appeals for further appellate consideration as soon as possible."  The Board thus finds that the Veteran has, for all intents and purposes, signaled his intent to waive his right to further RO consideration and adjudication of such evidence.  The Board accordingly has determined that there will be no prejudice to the Veteran from consideration of his appeal at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of service connection for a right testicle disability, claimed as a result in an in-service beating, was raised at the Veteran's Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current and chronic disability of the right thigh.

2.  The Veteran's back, neck, bilateral shoulder and left knee disabilities were not present during service, were not manifest to a compensable degree within one year of service and are not related to any incident of service.


CONCLUSIONS OF LAW

1.  A right thigh disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

2.  The Veteran's back, neck, bilateral shoulder and left knee disabilities were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he has a variety of physical disabilities as a result of an in-service physical assault that he suffered in October 1958.  For the reasons that follow, the Board finds that the Veteran's present disabilities are not related to service and were not manifest to a compensable degree within one year of service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran underwent an October 2011 VA examination in connection with this appeal.  The Veteran was diagnosed with degenerative disc disease (DDD) at multiple levels of his neck and lower back, degenerative changes in both shoulders, and was status post a total knee arthroplasty on the left.  The current disabilities of the neck, back, both shoulders and left knee are well established on the record.  See Hickson.  

The record does not reflect a right thigh disability.  The Veteran has some treatment for right leg pain in 2000, following a spinal surgery.  A follow-up November 2000 surgery relieved those symptoms.  Since that time he has not sought treatment for or had diagnoses of a right thigh disorder.  At the October 2011 VA examination, the examiner conducted a thorough examination and found degenerative changes in the right tibia and knee, but not the right thigh.  The examiner, on full review of the claims file and the 2000 records, concluded that the Veteran did not have a distinct right thigh disability.  In the absence of a distinct disability of the right thigh, the first element of service connection is not met and service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends that he incurred his neck, back, bilateral shoulder and left knee disabilities during his active service when he was assaulted.  The Veteran testified before the undersigned in July 2010 that he received blows to the neck during the assault and that over the years the bottom disc started to slip.  The Veteran indicated that he had a statement from another serviceman, D.A., who saw the beating.  The Veteran claimed that he was beaten because he was going to be assigned to the band.  He stated that his sergeant took him to sick bay where he stayed for three or four hours.  He denied hospitalization.  The Veteran claims that he wore out his left knee compensating for his problems on the right side of his body.  The Veteran testified that he was supposed to be in the band in the Marines and could not because his back and knee problems prevented him from carrying the drum.  He claimed that he could not do anything physical as a result of the back and knee problems.  He reported that he could only do very limited things during service and had physical therapy on his knee and back two or three times a week.  The Veteran claimed that three quarters of his right scapula had been removed as a result of the in-service assault and that he also required left rotator cuff surgery.  The Veteran switched during the course of testimony and claimed that he had the left scapula had been three quarters removed.  This happened shortly after separation.  

The Veteran has testified to continuity of symptoms since the human pyramid incident during service.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The Veteran testified before a local hearing at the RO in October 1991 during a previous appeal.  At that time, the Veteran reported that, in November 1958, he was performing a physical fitness drill with his platoon.  As part of this drill, he was chosen to be part of a human pyramid.  He testified that the pyramid held for a while before collapsing down.  He then testified that the sergeant came over to hurry fallen troops up by kicking them.  The Veteran reported a number of kicks to his lower back and upper back on the left side.  He claimed that he had so much trouble after getting up that he was taken to sick bay where he was examined by a Navy corpsman.  He claimed he stayed overnight.  The Veteran reported that his sergeant claimed he was being treated for falling off a bus.  The Veteran claimed an x-ray was performed of his lower back but not his upper back.  He claimed to have been in the hospital for three and a half weeks.  The Veteran testified that, after training was completed, he received a 30 day pass home.  During his time home, he claimed to have seen a local doctor who gave him a letter to take to his military physicians.  The Veteran reported that within the year following his discharge, he sought care.  He claimed that he was referred to two surgeons at the Pittsburgh Hospital and was placed in a body cast.  He also testified that surgery was recommended for his left scapula at that time.  

The Veteran's service treatment records contain some evidence pertinent to these claims.  The Veteran's October 1958 enlistment physical examination report shows that he had strabismus and pes planus at entry to service.  The Veteran was treated for low back pain in April 1959, complaining that he had the pain for two months after slipping off the step of a bus and falling backward.  The Veteran had "pins and needles" at the L3 level to the right of mid-line.  The Veteran was diagnosed with a lumbosacral sprain.  The Veteran was specifically evaluated for a herniated disc and was not found to have one.  The Veteran also complained of a sore left bicep muscle in March 1960.  The Veteran complained of back pain again in April 1960.  The Veteran had pain on bending over and lifting his legs.  The Veteran was seen for heat treatment several times into May 1960.  The Veteran's September 1961 separation physical examination report shows a normal spine and musculoskeletal system.  

The Veteran was treated in January and February 1967 at the Pittsburgh Hospital for dorsal lumbo-sacral strain, primarily dorsal myofasciitis.  The Veteran went through a program of body traction.  Most of the records are illegible.

The Veteran was operated on for a snapping scapula in February 1970.  A March 1970 x-ray report indicates that the Veteran also had calcified bursitis which "had been present for some time."  A treatment record shows that the Veteran had complained of pain in his left shoulder for three to four months.  The Veteran reported having a history of an accident six years before (i.e., in 1964) but did not relate the pain to that accident.  He also had a cervical spine x-ray, which was interpreted to show a normal cervical spine with prominent transverse processes of C7.  

The Veteran was seen in March and May 1974 at the Fairview Hospitals.  While the March 1974 admitting diagnosis was a low back injury, he was found to have a mass in his back.  He complained of pain on the right side, in the L-S region.  He had muscle tightness in the paravertebral muscles on the right side.  He returned a few days later complaining of pain in his legs.  The pain began the previous night.  The Veteran underwent x-ray studies but the cause was undetermined.  The Veteran was seen again in May 1974 for pain in his legs and his knee and, at times, the middle of his back.  The record does not offer a diagnosis and appears incomplete.  

The Veteran was treated at the Mayo Clinic in September 1974.  A November 1974 report of a neurological evaluation reveals that he was treated following a March 1973 on-the-job injury performing an inspection while on a construction site.  The Veteran fell backwards, hyperextending his thigh and back.  He had ongoing complaints of pain in his low back, right paraspinal and inguinal regions and testicular pain with intermittent anterior thigh paresthesias.  The physician stated that the Veteran had significant muscle ligamentous pain and neurological signs and symptoms indicating a possible lumbosacral plexus stretch injury.  

The Board notes that the Veteran testified in October 1991 that he had never worked construction and that he felt the reference was supposed to be to his injury in service.  He insisted that he had always worked in sales.  

During treatment for a left hydrocele, the Veteran was provided with a chest x-ray in February 1987.  The Veteran was found to have moderate multilevel dorsal osteoarthritis.

The Veteran's private treatment records reflect that he filed a worker's compensation suit following an October 1997 on-the-job accident.  He also mentioned the on-the-job injury in his Social Security Administration (SSA) disability claim.  

The Veteran received extensive treatment from the Oakwood Orthopedic Clinic in 1999 and 2000.  He was seen specifically for his right shoulder and described being in a forklift accident in October 1997 and had fairly acute onset of pain in his lower back and neck.  He also described, in great detail, tearing something in his right shoulder.  He was found to have a full thickness rotator cuff tear in his right shoulder, which appeared complex.  A follow-up evaluation for the right shoulder confirmed the diagnosis.  

The Veteran had right rotator cuff surgery in August 1999.  An Abner Creek Family Medicine record from February 2000 states that the Veteran had now had cervical and lumbar disks removed plus repair of the right rotator cuff.  The Veteran was fairly asymptomatic but still arguing about his injury settlement.  A May 2000 note states that he had a prior medical history of trauma in the last year where he tore his right shoulder with damage to his lower back and knees.  

The Veteran underwent a September 2002 left knee surgery for a torn medial meniscus.  He was noted to have some fraying of the lateral meniscus and mild chondromalacia of the medial femoral condyle during the surgery.  This was followed by a total knee replacement in 2007.  

The Veteran has submitted several lay statements in support of his claim.  A January 2010 buddy statement from D.A. is to the effect that D.A. witnessed the incident where the Veteran had been assaulted of a human pyramid by a drill instructor while at the bottom row.  The Veteran had been at the base of a human pyramid, and the assault caused the pyramid to collapse on top of him.  An October 2011 statement from C.S. is to the effect that the Veteran was hospitalized for three weeks in April 1959, hospitalized again in January/February 1961, December 1961 after service, in August 1962 and 1967.  Another October 2011 statement from P.K. is to the effect that the Veteran had been hospitalized at Quantico for an extended period, hospitalized at Pearl Harbor in early 1961, hospitalized for six weeks in December 1961 and August 1962.  The last October 2011 statement is from M.S.  She reports that the Veteran was injured in service and began spending time in hospitals in late 1959.  She claims he was hospitalized at Pearl Harbor in 1961 and after service at the Pittsburgh and Columbia Hospitals.  While M.S. does not explain how she knows that the Veteran was injured or hospitalized, P.K. and C.S. state they are the Veteran's cousins and that the family discussed his condition and visited him during some of his hospitalizations.  

The Board finds that the Veteran has not presented a credible history.  The Board's determination is based on the Veteran's contradictory testimony and lengthy post-service treatment records.  First, the Veteran has contradicted himself in his sworn testimony.  He first testified that he was hit by a drill instructor getting people up, then testified that he was singled out for assault due to an assignment to the band.  He first reported hospitalization, and then denied it.  Second, his service treatment records show treatment for recurrent back pain, but do not show a diagnosis of the degenerative joint and disc disease for which he currently receives treatment.  He was specifically evaluated for a herniated disc in April 1959, and one was not found.  As for hospitalizations, no admissions are shown.  While the mere absence of contemporaneous records is not enough to render him incredible, the Board emphasizes that he claims to have been hospitalized which would, in the ordinary course of business, have resulted in records creation.  His records are both present and do not contain such entries.  The Board finds his service treatment records weigh heavily against his claim.  Third, he claims that he sought treatment for his back within his first year after separation, but the relevant treatment records are dated six years after service.  His treatment records also show that he had multiple intercurrent injuries to the back and shoulders.  They show that he had acute onset of left shoulder pain in 1969 or 1970, acute onset of back and neck and right shoulder disabilities in 1997, and a first diagnosis of a left knee disability in 2002.  These contradict his allegations of continuity of symptomatology.  

As to the other lay statements, the Board notes that the Veteran eventually did have treatment in the late 1960s and early 1970s requiring extended hospitalizations.  Given the length of time since the events in question, the witnesses could easily be confused regarding when certain events occurred.  Certainly the Veteran's account of his own injuries has changed materially over the years.  The Board finds that the lay statements are entitled to little probative value.  

The Veteran was seen for an October 2011 VA examination in connection with these claims.  The examiner reviewed the file, interviewed and examined the Veteran.  The examiner highlighted the new onset of back and neck pain in 1997.  The examiner indicated that the Veteran had muscular pains during service which was not chronic.  The multilevel DDD was not from a service trauma.  Similarly, the neck disability was associated with the 1997 work related accident.  The examiner emphasized that the Veteran had bicep tendonitis during service and rotator cuff tears in the 1990's.  Finally, the examiner found no knee complaints or chronic condition in service.  The examiner emphasized repeatedly that the Veteran had no findings of back, neck, shoulder or left knee disorders at separation.  The examiner concluded that the disabilities were not related to service.  Given the Board's finding that the Veteran's account is not credible and that his service treatment records are the only source of reliable in-service evidence regarding any of these disabilities, the Board finds the examiner's substantial reliance on the service treatment records appropriate.  

The Veteran obtained a pair of October 2012 opinions in favor of his claim.  The Board will address them in turn.  

The first, from Dr. J., states that the Veteran has degenerative disc disease (DDD) of the cervical spine.  The doctor found the DDD to be as likely as not related to service.  This is an opinion from a competent source, and the Board does not question the doctor's credibility.  The entire opinion, however, consists of a diagnosis and a conclusory opinion (i.e., no rationale presented at all) regarding service.  The U.S. Court of Appeals for Veterans Claims has explained time and again that such opinions are not adequate for ratings purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  While this would be enough to trigger the duty to provide a VA examination, one has already been provided.  The Board considers this opinion to be of minimal probative value.

The second private opinion was from Dr. L.  The doctor indicated that he had treated the Veteran since 2001 for chronic pain issues.  The doctor considered him to be permanently and totally disabled and found that the spinal pain, including neck and low back with radiation to the shoulders, is related to injuries he suffered in the military per his history.  The opinion does not appear to be based on anything other than the Veteran's lay contentions; the examiner did not cite to review of the claims file and conceded treating him only since 2001 ("[o]bviously I did not treat him at that time but he has relayed the history to me").  The Board has, however, found the Veteran's account not credible.  The Board may find medical reports to be of diminished probative value if the report relies on statement by the Veteran which the Board rejects.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The Board rejects this opinion for reliance on the Veteran's statement.  

The Board finds that the Veteran's present neck, back, bilateral shoulder and left knee disabilities are not related to service.  The Veteran's allegations of continuity of symptomatology are not credible.  Furthermore, the medical opinions in support of his claims are either inadequate or based on his incredible contentions.  The only adequate medical opinion of record which is in accordance with the Board's findings regarding the Veteran's credibility is the October 2011 VA opinion.  The Board finds that the preponderance of the evidence is against any relationship between his current back, neck, shoulder or left knee disabilities and any incident of service, including the claimed assault.  Service connection on a direct basis is not warranted.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has degenerative changes of multiple joints.  None of these degenerative changes were manifest on x-ray studies within one year of separation from service.  The earliest degenerative changes were noted in 1987.  The Veteran cannot benefit from the presumption.

The Veteran asserted during his testimony before the undersigned that his left knee disability was the result of his other disabilities.  Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  As the Veteran is not service-connected for the other orthopedic disabilities (but instead only for completely unrelated audiological disabilities), secondary service connection is not available.  

Finally, the Board notes that the Veteran has repeatedly insisted that he is unemployable as a result of the above disabilities and requires the care of others.  These statements would raise the issues of a total disability rating due to individual unemployability (TDIU) and special monthly compensation due to the need for aid and attendance.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Ratings are, however, "downstream" elements of service connection claims which are only relevant after service connection is granted.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  As such, absent any service-connected disabilities at issue on appeal, the issues are not ripe for development or adjudication by VA.  They will not be addressed further.  

Overall, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A.  § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Here, prior to initial adjudication of the Veteran's claims, a January 2009 letter fully satisfied the duty to notify provisions of 38 C.F.R. § 3.159(b), as well as the requirements of Dingess.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Veteran did identify records from a Dr. Foster that the Board instructed be associated with the claims file on remand; these records pertained to the hearing loss and tinnitus claims which have already been granted and are not relevant to the issues under consideration here.  The Veteran also indicated he had treatment at the Manatee Memorial Hospital in February 1987.  The Veteran provided an October 2008 hospital reply to his request for records indicating that they no longer had records for 1987.  The Board notes that copies of these records had been associated with the claims file as part of the Veteran's original service connection claims in 1990.  The Veteran's service treatment records were apparently lost during the course of the appeal.  The RO was unable to locate these records and prepared a July 2010 memorandum of unavailability for the record.  The Veteran was notified of this in July 2010.  The Board notes, however, that the Veteran's claims file does contain service treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded an October 2011 medical examination to obtain an opinion as to diagnose his neck, back, bilateral shoulder, right thigh and left knee disabilities and determine whether they were the result of an in-service assault.  The examiner concluded that the Veteran did not have a right thigh disability and that the remaining disabilities were not related to his in-service assault.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these issues in September 2011 for a VA examination.  Additional instructions pertained to service connection for hearing loss and tinnitus which were granted during the remand.  The Veteran was seen for an October 2011 VA examination.  The examination report is adequate for ratings purposes, as discussed above.  The Board finds that the RO complied substantially with September 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



ORDER

Entitlement to service connection for a right thigh disability is denied.

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for residuals of a neck injury is denied.

Entitlement to service connection for a left knee disorder is denied.




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


